72 Mich. App. 411 (1976)
249 N.W.2d 870
PEOPLE
v.
CAMPBELL
Docket No. 25401.
Michigan Court of Appeals.
Decided November 23, 1976.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Gerald D. Lostracco, Prosecuting Attorney, and Daniel J. Loomis, Chief Assistant Prosecutor, for the people.
Hoschner and Kurrle, for defendant.
Before: BRONSON, P.J., and BEASLEY and D. ANDERSON, JR.,[*] JJ.
BEASLEY, J.
Defendant, Scott Campbell, was charged with and convicted by a jury of selling the controlled substance, tetrahydrocannabinols (THC), *412 contrary to MCLA 335.341(1)(b); MSA 18.1070(41)(1)(b). Conviction on this charge carries a seven-year maximum penalty. Defendant was sentenced to not less than three nor more than seven years in prison.
THC is most commonly found in its natural state, being the active ingredient in marijuana, but it can also be produced synthetically. In the present case, it was uncontroverted that the substance sold by the defendant contained natural THC. Based on this fact, the defendant contended, both at trial and originally in this appeal, that he should have stood trial for sale of marijuana, a four-year felony, rather than the charged offense. He pointed to the language of the Controlled Substances Act, MCLA 335.301 et seq.; MSA 18.1070(1) et seq., and argued that the act intended to include the sale of only synthetic THC in the category of narcotics carrying a seven-year penalty, while it intended sale of natural THC to be punished only under the provisions dealing with marijuana. On appeal the prosecution has agreed that the defendant's interpretation of the relevant provisions of the Controlled Substances Act is the correct interpretation of those provisions. This Court agrees. The language of the act supports this conclusion. Unless the statute is so interpreted, any person selling marijuana could be charged with sale of THC and become subject to the greater penalty since all marijuana contains at least a trace of natural THC. In enacting the Controlled Substances Act, the Legislature did not intend such an anomalous result.
Reversed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.